SERVICE TEAM INC. 18482 Park Villa Place Villa Park, California 92861 (714) 538-5214FAX (714) 538-3146 Cashmanrob@aol.com September 28, 2012 VIA EDGAR AND E-MAIL Ms. Anne Nguyen Parker Branch Chief United States Securities & Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C. 20549 RE: SERVICE TEAM INC. WITHDRAW OF REQUEST TO WITHDRAW REGISTRATION STATEMENT OF FORM S-1/A FILE NO. 333-178210 Dear Ms. Parker: Service Team Inc. (the “Company”) hereby respectfully requests the withdrawal, effective immediately, of the correspondence filed as Form RW on September 7, 2012. If you have any questions regarding the foregoing application for withdrawal, please contact me at (714) 538-5214 or Dennis Brovarone at (303) 466-4092. Very truly yours, /s/ Robert L Cashman Robert L. Cashman Service Team Inc. Chairman and Secretary
